


Exhibit 10.13
















WOLVERINE WORLD WIDE, INC.
OUTSIDE DIRECTORS' DEFERRED COMPENSATION PLAN




















Warner Norcross & Judd LLP
900 Old Kent Building
111 Lyon Street, N.W.
Grand Rapids, Michigan 49503-2489



--------------------------------------------------------------------------------


WOLVERINE WORLD WIDE, INC.
OUTSIDE DIRECTORS' DEFERRED COMPENSATION PLAN

TABLE OF CONTENTS

   

Page

       

ARTICLE 1 - Establishment and Purposes of Plan

1

             

1.1

Establishment of Plan

1

   

1.2

Purposes of Plan

1

   

1.3

Effective Date

1

   

1.4

Number of Stock Units

1

   

1.5

Application to Former Participants

1

                     

ARTICLE 2 - Definitions

2

             

2.1

Average Market Value

2

   

2.2

Beneficiary

2

   

2.3

Change in Control

2

   

2.4

Committee

4

   

2.5

Common Stock

4

   

2.6

Company

4

   

2.7

Current Directors

5

   

2.8

Director's Fee

5

   

2.9

Dividend Equivalent

5

   

2.10

Fee Account

5

   

2.11

Fee Stock Unit

5

   

2.12

Market Value

5

   

2.13

Outside Director

5

   

2.14

Participant

5

   

2.15

Plan

6

   

2.16

Plan Year

6

   

2.17

Retirement Account

6

   

2.18

Retirement Stock Unit

6

   

2.19

Spouse

6

   

2.20

Stock Unit

6

   

2.21

Surviving Spouse

7

   

2.22

Termination of Service

7

                   


-i-

--------------------------------------------------------------------------------


 

ARTICLE 3 - Administration

7

             

3.1

Power and Authority

7

   

3.2

Delegation of Powers; Employment of Advisers

7

   

3.3

Indemnification of Committee Members

7

                     

ARTICLE 4 - Participation

7

             

4.1

Eligibility to Participate

7

                     

ARTICLE 5 - Elective Deferrals of Director's Fees

8

             

5.1

Deferral of Director's Fees

8

   

5.2

Prior Irrevocable Election

8

   

5.3

Fee Accounts

8

   

5.4

Timing of Deferrals

8

   

5.5

Vesting

9

   

5.6

Event of Distribution

9

   

5.7

Manner of Payment

9

   

5.8

Amount of Payment

9

   

5.9

Form of Payment

10

   

5.10

Time of Payment

10

   

5.11

Death

10

                     

ARTICLE 6 - Awards of Past-Service Retirement Income

11

             

6.1

Past-Service Awards

11

   

6.2

Retirement Accounts

11

   

6.3

Vesting

12

   

6.4

Event of Distribution; Manner of Payment

12

   

6.5

Form of Payment

12

   

6.6

Time of Payment

13

   

6.7

Death

13

                   


-ii-

--------------------------------------------------------------------------------


 

ARTICLE 7 - General Provisions

14

             

7.1

Adjustments

14

   

7.2

Amendment; Termination

14

   

7.3

Rights Not Assignable

14

   

7.4

Unsecured Creditor Status

14

   

7.5

No Trust or Fiduciary Relationship

15

   

7.6

Construction

15

   

7.7

Disputes

15

   

7.8

Unfunded Plan

15

   

7.9

Self-Employment Taxes

15

   

7.10

Right of Company to Replace Directors

15

   

7.11

Governing Law; Severability

15

   

7.12

Trust Fund

16


-iii-

--------------------------------------------------------------------------------


WOLVERINE WORLD WIDE, INC.
OUTSIDE DIRECTORS' DEFERRED COMPENSATION PLAN

ARTICLE 1

Establishment and Purposes of Plan

          1.1          Establishment of Plan. The Company hereby establishes the
Wolverine World Wide, Inc. Outside Directors' Deferred Compensation Plan, a
supplemental nonqualified deferred compensation plan for the Outside Directors
of the Company. The Plan shall be an unfunded plan within the meaning of
Internal Revenue Code of 1986, as amended. It is intended that the Plan not
cover employees and therefore not be subject to the Employee Retirement Income
Security Act of 1974, as amended.

          1.2          Purposes of Plan. The purposes of the Plan are to attract
and retain well qualified individuals for service as Outside Directors of the
Company, to provide Outside Directors with the opportunity to increase their
financial interest in the Company, and thereby increase their personal interest
in the Company's continued success, through the payment of retirement income to
Current Directors in amounts tied to the performance of the Company's Common
Stock, and to provide Outside Directors with the opportunity to accumulate
supplemental funds for retirement through the deferral of all or a portion of
Director's Fees payable to Outside Directors.

          1.3          Effective Date. The "Effective Date" of the Plan is April
17, 1996. Each Plan provision applies until the effective date of an amendment
of that provision.

          1.4          Number of Stock Units. Subject to adjustment as provided
in Section 7.1 of the Plan, a maximum of 200,000 Stock Units shall be available
for awards under the Plan.

          1.5          Application to Former Participants. Except to the extent
it amends a provision of the Plan that applies to former Participants or
expressly states that it is applicable to former Participants, an amendment to
the Plan (including changes included in any restatement of the Plan) shall not
apply to a former Participant.


--------------------------------------------------------------------------------


ARTICLE 2

Definitions

          2.1          Average Market Value. "Average Market Value" means the
mean of the Market Values of Common Stock on the last day of each month for the
12 months preceding the applicable date.

          2.2          Beneficiary. "Beneficiary" means the individual, trust or
other entity designated by the Participant to receive any benefits payable under
the Plan after the Participant's death. A Participant may designate or change a
Beneficiary by filing a signed designation with the Committee in a form approved
by the Committee. The Participant's Will is not effective for this purpose. If a
designation has not been properly completed and filed with the Committee or is
ineffective for any other reason, the Beneficiary shall be the Participant's
Surviving Spouse. If there is no effective designation and the Participant does
not have a Surviving Spouse, the remaining benefits, if any, shall be paid to
the Participant's estate.

          2.3          Change in Control. "Change in Control" means:

          (a)          The acquisition by any individual, entity or group (a
"Person"), including any "person" within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), of beneficial ownership within the meaning of Rule 13d-3 issued under the
Exchange Act, of 20% or more of either (i) the then outstanding shares of common
stock of the Company (the "Outstanding Company Common Stock") or (ii) the
combined voting power of the then outstanding securities of the Company entitled
to vote generally in the election of directors (the "Outstanding Company Voting
Securities"); provided, that the following acquisitions shall not constitute a
Change in Control: (A) any acquisition by the Company, (B) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, (C) any acquisition by any
corporation pursuant to a reorganization, merger, or consolidation involving the
Company, if, immediately after such reorganization, merger, or consolidation,
each of the conditions described in clauses (i), (ii), and (iii) of subsection
(c) below shall be satisfied, or (D) any acquisition by the Participant or any
group of persons including the Participant; and provided further that, for
purposes of clause (A), if any Person (other than the Company or any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company) shall become the beneficial owner of 20%
or more of the Outstanding Company Common Stock or 20% or more of the
Outstanding Company Voting Securities by reason of an


-2-

--------------------------------------------------------------------------------


acquisition by the Company and such Person shall, after such acquisition by the
Company, become the beneficial owner of any additional shares of the Outstanding
Company Common Stock or any additional Outstanding Company Voting Securities and
such beneficial ownership is publicly announced, such additional beneficial
ownership shall constitute a Change in Control;

          (b)          Individuals who, as of the date of the Plan, constitute
the Board (the "Incumbent Board") cease for any reason to constitute at least a
majority of such Board; provided, that any individual who becomes a director of
the Company subsequent to the date of the Plan whose election, or nomination for
election by the Company's stockholders, was approved by the vote of at least
three-quarters of the directors then comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without objection to such nomination)
shall be deemed to have been a member of the Incumbent Board; and provided
further, that no individual who was initially elected as a director of the
Company as a result of an actual or threatened election contest, as such terms
are used in Rule 14a-11 of Regulation 14A issued under the Exchange Act, or any
other actual or threatened solicitation of proxies or consents by or on behalf
of any Person other than the Board, shall be deemed to have been a member of the
Incumbent Board;

          (c)          Approval by the stockholders of the Company of a
reorganization, merger or consolidation unless, in any such case, immediately
after such reorganization, merger or consolidation, (i) more than 50% of the
then outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation and more than 50% of the combined voting
power of the then outstanding securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals or entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
the Outstanding Company Voting Securities immediately prior to such
reorganization, merger or consolidation and in substantially the same
proportions relative to each other as their ownership, immediately prior to such
reorganization, merger or consolidation, of the Outstanding Company Common Stock
and the Outstanding Company Voting Securities, as the case may be, (ii) no
Person (other than the Company, any employee benefit plan (or related trust)
sponsored or maintained by the Company or the corporation resulting from such
reorganization, merger or consolidation (or any corporation controlled by the
Company), or any Person which beneficially owned, immediately prior to such
reorganization, merger or consolidation, directly or indirectly, 20% or more of
the Outstanding Company Common Stock or the Outstanding Company Voting
Securities, as the case may be) beneficially owns,


-3-

--------------------------------------------------------------------------------


directly or indirectly, 20% or more of the then outstanding shares of common
stock of such corporation or 20% or more of the combined voting power of the
then outstanding securities of such corporation entitled to vote generally in
the election of directors, and (iii) at least a majority of the members of the
board of directors of the corporation resulting from such reorganization, merger
or consolidation were members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board providing for such
reorganization, merger or consolidation; or

          (d)          Approval by the stockholders of the Company of (i) a plan
of complete liquidation or dissolution of the Company or (ii) the sale or other
disposition of all or substantially all of the assets of the Company other than
to a corporation with respect to which, immediately after such sale or other
disposition, (A) more than 50% of the then outstanding shares of common stock
thereof and more than 50% of the combined voting power of the then outstanding
securities thereof entitled to vote generally in the election of directors is
then beneficially owned, directly or indirectly, by all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities immediately prior to such sale or other disposition and in
substantially the same proportions relative to each other as their ownership,
immediately prior to such sale or other disposition, of the Outstanding Company
Common Stock and the Outstanding Company Voting Securities, as the case may be,
(B) no Person (other than the Company, any employee benefit plan (or related
trust) sponsored or maintained by the Company or such corporation (or any
corporation controlled by the Company), or any Person which beneficially owned,
immediately prior to such sale or other disposition, directly or indirectly, 20%
or more of the Outstanding Company Common Stock or the Outstanding Company
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, 20% or more of the then outstanding shares of common stock thereof
or 20% or more of the combined voting power of the then outstanding securities
thereof entitled to vote generally in the election of directors, and (C) at
least a majority of the members of the board of directors thereof were members
of the Incumbent Board at the time of the execution of the initial agreement or
action of the Board providing for such sale or other disposition.

          2.4          Committee. "Committee" means the Compensation Committee
of the Board of Directors or such other committee as the Board of Directors
shall designate to administer the Plan. The Committee shall consist of at least
two members of the Board, and all of its members shall be "disinterested
persons" as defined in Rule 16b-3 under the Securities Exchange Act of 1934, as
amended.


-4-

--------------------------------------------------------------------------------


          2.5          Common Stock. "Common Stock" means the common stock,
$1.00 par value per share, of Wolverine World Wide, Inc.

          2.6          Company. "Company" means Wolverine World Wide, Inc.

          2.7          Current Directors. "Current Directors" means the Outside
Directors of the Company at the close of business on April 17, 1996 who
participated in the Company's former Director Retirement Plan.

          2.8          Director's Fee. "Director's Fee" means the amount of
income payable to a Participant for service as an Outside Director, including
payments for attendance at meetings of the Board of Directors or meetings of
committees of the Board of Directors, and any retainer fee paid to chairpersons
of committees of the Board of Directors.

          2.9          Dividend Equivalent. "Dividend Equivalent" means a number
of Stock Units equal to the number of shares of Common Stock (including
fractions of a share) that have a Market Value equal to the amount of any cash
dividends that would have been payable to a stockholder owning the number of
shares of Common Stock represented by Stock Units credited to a Fee Account or
Retirement Account on each dividend payment date.

          2.10          Fee Account. "Fee Account" means the bookkeeping device
used by the Company to measure and determine the amounts of deferred Director's
Fee income to be paid to a Participant under the Plan.

          2.11          Fee Stock Unit. "Fee Stock Unit" means a Stock Unit
credited to a Participant's Fee Account representing deferred Director's Fee
income payable to a Participant under the Plan.

          2.12          Market Value. "Market Value" means the mean of the
highest and lowest sale prices of shares of Common Stock on the New York Stock
Exchange (or any successor exchange that is the primary stock exchange for
trading of Common Stock) on the applicable date, or if the New York Stock
Exchange (or any such successor) is closed on that date, the last preceding date
on which the New York Stock Exchange (or any such successor) was open for
trading and on which shares of Common Stock were traded.

          2.13          Outside Director. "Outside Director" means any
individual who serves as a member of the Board of Directors of the Company and
who is not an employee of the Company or any of its subsidiaries.


-5-

--------------------------------------------------------------------------------


          2.14          Participant. "Participant" means any individual who is
participating in the Plan.

          2.15          Plan. "Plan" means the Wolverine World Wide, Inc.
Outside Directors' Deferred Compensation Plan, as such plan may be amended,
administered or interpreted from time to time.

          2.16          Plan Year. "Plan Year" means the 12-month period
beginning each January 1, except that the Plan Year for the year in which the
Plan becomes effective shall commence on the effective date of the Plan and end
on December 31 of such year.

          2.17          Retirement Account. "Retirement Account" means the
bookkeeping device used by the Company to measure and determine the amounts of
retirement income to be paid to a Current Director under the Plan.

          2.18          Retirement Stock Unit. "Retirement Stock Unit" means a
Stock Unit credited to a Current Director's Retirement Account representing
retirement income payable to a Current Director under the Plan.

          2.19          Spouse. "Spouse" means the husband or wife to whom the
Participant is married on the date the benefit is scheduled to be paid, or
payment is scheduled to begin. The legal existence of the spousal relationship
shall be governed by the law of the state or other jurisdiction of domicile of
the Participant.

          2.20          Stock Unit. "Stock Unit" means the device used by the
Company to measure and determine the amounts to be paid to a Participant under
the Plan. One Stock Unit represents an amount of cash equal to the applicable
value of one share of the Company's Common Stock on the applicable date.

          2.21          Surviving Spouse. "Surviving Spouse" means the Spouse of
the Participant at the time of the Participant's death who survives the
Participant. If the Participant and Spouse die under circumstances which prevent
ascertainment of the order of their deaths, it shall be presumed for the Plan
that the Participant survived the Spouse.

          2.22          Termination of Service. "Termination of Service" means
the termination by a Participant of service as a director of the Company for any
reason.


-6-

--------------------------------------------------------------------------------


ARTICLE 3

Administration

          3.1          Power and Authority. The Committee shall administer the
Plan, shall have full power and authority to interpret the provisions of the
Plan, and shall have full power and authority to supervise the administration of
the Plan. All determinations, interpretations and selections made by the
Committee regarding the Plan shall be final and conclusive. The Committee shall
hold its meetings at such times and places as it deems advisable. Action may be
taken by a written instrument signed by a majority of the members of the
Committee, and any action so taken shall be fully as effective as if it had been
taken at a meeting duly called and held. The Committee shall make such rules and
regulations for the conduct of its business as it deems advisable. The members
of the Committee shall not be paid any additional fees for their services.

          3.2          Delegation of Powers; Employment of Advisers. The
Committee may delegate to any agent such duties and powers, both ministerial and
discretionary, as it deems appropriate except those that may not be delegated by
law or regulation. In administering the Plan, the Committee may employ
attorneys, consultants, accountants or other persons, and the Company and the
Committee shall be entitled to rely upon the advice, opinions or valuation of
any such persons. All usual and reasonable expenses of the Committee shall be
paid by the Company.

          3.3          Indemnification of Committee Members. Each person who is
or shall have been a member of the Committee shall be indemnified and held
harmless by the Company from and against any cost, liability or expense imposed
or incurred in connection with such person's or the Committee's taking or
failing to take any action under the Plan. Each such person shall be justified
in relying on information furnished in connection with the Plan's administration
by any appropriate person or persons.

ARTICLE 4

Participation

          4.1          Eligibility to Participate. An Outside Director shall be
eligible to become a Participant in the Plan on the first day of the
individual's term as an Outside Director.


-7-

--------------------------------------------------------------------------------


ARTICLE 5

Elective Deferrals of Director's Fees

          5.1          Deferral of Director's Fees. A Participant may elect to
defer payment of 25%, 50%, 75% or 100% of Director's Fees for a Plan Year. For
each amount deferred, the Participant's Fee Account shall be credited with a
number of Fee Stock Units (including fractions of a Stock Unit) determined by
dividing the dollar amount deferred by the Market Value of Common Stock on the
date on which the corresponding non-deferred portion of the Director's Fee is
paid or would have been payable to the Participant if the Participant had not
elected to defer payment of Director's Fees.

          5.2          Prior Irrevocable Election. The election to defer
Director's Fees shall be made by the Participant on a form provided for that
purpose prior to the beginning of a Plan Year and shall become irrevocable for
each Plan Year thereafter as of the beginning of each Plan Year. The deferral
election shall continue in effect for each Plan Year until revoked or modified
for a subsequent Plan Year by the Participant. The deferral shall be applicable
to Director's Fees earned in each Plan Year. A new Participant may make an
initial irrevocable election to defer Director's Fees during the first 90 days
of eligibility to participate and such election shall apply only to Director's
Fees earned following the date of the election. If a new Participant does not
make an election during this 90-day period, the Participant may not make an
election effective earlier than the beginning of the next Plan Year. The
Participant shall have no claim or right to payment of the amounts deferred and
shall be limited solely to the rights and benefits conferred under the terms of
the Plan. In no event shall an election to defer Director's Fees become
effective sooner than the date of the written, irrevocable election.

          5.3          Fee Accounts. For bookkeeping purposes only, the Company
shall maintain a separate Fee Account for each Participant. A Fee Account shall
be maintained for and credited with Fee Stock Units representing the value of
the Participant's deferrals plus Dividend Equivalents on such Fee Stock Units.
The Company shall provide each Participant with a written accounting reflecting
the number of Fee Stock Units in the Participant's account at least annually. If
the Participant does not object to the account within 60 days after receipt, the
account shall be deemed final and binding on all parties.

          5.4          Timing of Deferrals. Deferrals shall be credited to the
Participant's Fee Account on each January 1, April 1, July 1, October 1 or such
other dates on which the Director's Fees would have been payable to the
Participant if the Participant had not made a deferral election.


-8-

--------------------------------------------------------------------------------


          5.5          Vesting. The right to be paid an amount in cash equal to
the product of the Average Market Value of Common Stock and the number of Fee
Stock Units credited to the Participant's Fee Account, including Dividend
Equivalents credited to the Fee Account, shall not be subject to forfeiture for
any reason.

          5.6          Event of Distribution. Upon Termination of Service or a
Change in Control, cash equal to the product of the Average Market Value of
Common Stock and the number of Fee Stock Units credited to the Participant shall
be distributed at the times and in the manner specified in the Plan.

          5.7          Manner of Payment. At the time of the initial irrevocable
election to defer Director's Fees under the Plan, each Participant shall
irrevocably elect a manner of payment. The following manners of payment may be
elected by a Participant:

          (a)          Lump Sum. A single lump-sum payment of the entire amount
payable with respect to Fee Stock Units under the Plan;

          (b)          Installments. Payment of the entire amount payable with
respect to Fee Stock Units under the Plan in not more than 10 annual
installments; or

          (c)          Deferred Payment. Payment of the lump sum or installment
payments that are payable following Termination of Service commencing when the
Participant retires from his or her principal employment, in January of the year
following Termination of Service or retirement from his or her principal
employment, or when the Participant attains age 65 or 70.

                    If the total amount to be distributed does not exceed
$5,000, the Participant shall be paid a lump-sum payment under (a) above. If the
Participant fails to make an election of a manner of payment in the initial
election, the Participant shall be paid a lump-sum payment. Notwithstanding any
election by a Participant of a manner of payment pursuant to (a), (b) or (c) of
this Section, all Participants shall be paid a lump-sum payment upon an event of
distribution resulting from a Change in Control.

          5.8          Amount of Payment. The Participant shall be paid an
amount in cash equal to the product of the Average Market Value of Common Stock
and the number of Fee Stock Units in the Participant's Fee Account plus Dividend
Equivalents credited to the Participant's Fee Account. The amount to be
distributed shall be determined as follows:

          (a)          Lump Sum. For a lump-sum distribution, the Average Market
Value shall be determined as of the date of Termination of


-9-

--------------------------------------------------------------------------------


Service or Change in Control or, if such payment is deferred pursuant to Section
5.7(c) of the Plan, as of the date of payment.

          (b)          Installments. If payment is in installments, the initial
amount to be distributed shall be the product of the number of Fee Stock Units
credited to the Participant's Fee Account and the Average Market Value of Common
Stock as of the date of Termination of Service (or, if such payments are
deferred pursuant to Section 5.7(c) of the Plan, as of the date of the initial
installment payment) divided by the number of installment payments elected. The
number of Fee Stock Units credited to the Participant's Fee Account shall be
reduced by the number of Fee Stock Units having an Average Market Value equal to
the amount of the payment. Future installments shall be determined by dividing
the Average Market Value of the remaining Fee Stock Units credited to the
Participant's Fee Account, plus any additional Dividend Equivalents credited to
the Participant's Fee Account during the payout period, as of the date of
payment by the remaining number of annual installment payments. Each such
payment will reduce the number of Fee Stock Units credited to the Participant's
Fee Account by the number of Stock Units having an Average Market Value equal to
the amount of the payment.

          5.9          Form of Payment. Payments shall be paid to the
Participant or Beneficiary wholly in cash directly by the Company. The Company
shall not be relieved of its obligation and liability to pay the benefits of the
Plan, except to the extent payments are actually made from any trust established
by the Company for such purpose.

          5.10          Time of Payment. A lump-sum payment or an initial
installment payment shall be made within 30 days following the date of
Termination of Service, unless such payments are deferred pursuant to Section
5.7(c) of the Plan. Later installment payments shall be made on or before
January 31 of each year thereafter until the total amount to be distributed
under the Plan is distributed. A lump-sum payment shall be made immediately upon
the occurrence of a Change in Control.

          5.11          Death.

          (a)          Payment to Beneficiary. If the Participant dies prior to
payment of all amounts due under the Plan, payment of all remaining amounts
shall be made to the Participant's Beneficiary. Payments to a Beneficiary
following a Participant's death shall be in the form elected by the Participant
and shall be made or shall begin on the date specified in Section 5.10. At the
time


-10-

--------------------------------------------------------------------------------


of the initial irrevocable election to defer Director's Fees, the Participant
may designate a manner of payment following the Participant's death which is
different from the manner of payment during the Participant's lifetime.

          (b)          Payment to Estate. If payment is to be made to the estate
of a Participant, payment shall be made in a lump sum within 90 days after the
date of the Participant's death.

          (c)          Generation-Skipping Transfer Tax. Notwithstanding any
other provision in the Plan, the Company may withhold any benefits payable to a
Beneficiary as a result of the death of a Participant or any other Beneficiary
until it can be determined whether a generation-skipping transfer tax, as
defined in Chapter 13 of the Internal Revenue Code of 1986, as amended, or any
substitute provision therefor, is payable by the Company and the amount of
generation-skipping transfer tax, including interest, that is due. If such tax
is payable, the benefits otherwise payable under the Plan shall be reduced by an
amount equal to the generation-skipping transfer tax and interest. Any benefits
withheld shall be payable as soon as there is a final determination of the
applicable generation-skipping transfer tax and interest. No interest shall be
payable to any Beneficiary for the period from the date of death to the time
when the amount of benefits payable to a Beneficiary can be fully determined
pursuant to this paragraph.

ARTICLE 6

Awards of Past-Service Retirement Income

          6.1          Past-Service Awards. On April 17, 1996, each Current
Director as of the close of business on April 17, 1996 will be credited with a
number of Retirement Stock Units equal to the present value of his or her
anticipated benefit under the former Director Retirement Plan (assuming a
discount rate of 7.0%, that each Current Director would achieve 10 years of
total service as a director, that such benefits would be payable to each Current
Director upon attainment of age 65 or currently with respect to any Current
Director who has already attained age 65, that such payments would be made over
a 10-year period, and that the final annual retainer would be $16,000) divided
by the Market Value of Common Stock on such date. A schedule of the present
value amounts for each Current Director is attached as Schedule A.

          6.2          Retirement Accounts. For bookkeeping purposes only, the
Company shall maintain a separate Retirement Account for each Current Director.
A Retirement Account shall be maintained for and credited with Retirement


-11-

--------------------------------------------------------------------------------


Stock Units representing the value of the Current Director's past-service awards
plus Dividend Equivalents on such Retirement Stock Units. The Company shall
provide each Current Director with a written accounting reflecting the number of
Retirement Stock Units in the Current Director's account at least annually. If
the Current Director does not object to the account within 60 days after
receipt, the account shall be deemed final and binding on all parties.

          6.3          Vesting. All accumulated Retirement Stock Units credited
pursuant to Section 6.1 of the Plan shall vest at the rate of 50% after five
years of total service, and 10% per year of total service thereafter; provided,
that all Retirement Stock Units credited to a Participant pursuant to the Plan
shall vest upon a Change in Control or at such time as the Participant attains
age 65 or becomes unable to fulfill his or her duties as a director due to death
or disability. As used in this Article, a "year of total service" means that
period of time measured from Annual Meeting of Stockholders to the next
following Annual Meeting of Stockholders. Each Current Director shall receive
full credit for purposes of this Section 6.4 for each year of total service
served by him or her before the effective date of the Plan.

          6.4          Event of Distribution; Manner of Payment.

          (a)          Termination of Service. Upon Termination of Service, cash
equal to the product of the Average Market Value of Common Stock and the number
of vested Retirement Stock Units credited to the Current Director shall be
distributed in 10 annual installments. The initial amount to be distributed
shall be the product of the number of vested Retirement Stock Units credited to
the Current Director's Retirement Account and the Average Market Value of Common
Stock as of the date of Termination of Service divided by 10. The number of
vested Retirement Stock Units credited to the Current Director's Retirement
Account shall be reduced by the number of Retirement Stock Units having an
Average Market Value equal to the amount of the payment. Future installments
shall be determined by dividing the Average Market Value of the remaining vested
Retirement Stock Units credited to the Current Director's Retirement Account,
plus any additional Dividend Equivalents credited to the Participant's
Retirement Account during the payout period, as of the date of payment by the
remaining number of annual installment payments. Each such payment will reduce
the number of vested Retirement Stock Units credited to the Current Director's
Retirement Account by the number of Stock Units having an Average Market Value
equal to the amount of the payment.

          (b)          Change in Control. Upon a Change in Control, cash equal
to the product of the Average Market Value of Common Stock and the number of
vested Retirement Stock Units credited to the Current Director shall be
distributed in a single lump-sum.


-12-

--------------------------------------------------------------------------------


          6.5          Form of Payment. Payments shall be paid to the
Participant or Beneficiary wholly in cash directly by the Company. The Company
shall not be relieved of its obligation and liability to pay the benefits of the
Plan, except to the extent payments are actually made from any trust established
by the Company for such purpose.

          6.6          Time of Payment. An initial installment payment shall be
made within 30 days following the date of Termination of Service. Later
installment payments shall be made on or before January 31 of each year
thereafter until the total amount to be distributed under the Plan is
distributed. A lump-sum payment shall be made immediately upon a Change in
Control.

          6.7          Death.

          (a)          Payment to Beneficiary. If the Participant dies prior to
payment of all amounts due under the Plan, payment of all remaining amounts
shall be made to the Participant's Beneficiary. Payments to a Beneficiary
following a Participant's death shall be made on the same schedule set forth in
Section 6.4 and shall begin on the date specified in Section 6.6.

          (b)          Payment to Estate. If payment is to be made to the estate
of a Participant, payment shall be made in a lump sum within 90 days after the
date of the Participant's death.

          (c)          Generation-Skipping Transfer Tax. Notwithstanding any
other provision in the Plan, the Company may withhold any benefits payable to a
Beneficiary as a result of the death of a Participant or any other Beneficiary
until it can be determined whether a generation-skipping transfer tax, as
defined in Chapter 13 of the Internal Revenue Code of 1986, as amended, or any
substitute provision therefor, is payable by the Company and the amount of
generation-skipping transfer tax, including interest, that is due. If such tax
is payable, the benefits otherwise payable under the Plan shall be reduced by an
amount equal to the generation-skipping transfer tax and interest. Any benefits
withheld shall be payable as soon as there is a final determination of the
applicable generation-skipping transfer tax and interest. No interest shall be
payable to any Beneficiary for the period from the date of death to the time
when the amount of benefits payable to a Beneficiary can be fully determined
pursuant to this paragraph.


-13-

--------------------------------------------------------------------------------


ARTICLE 7

General Provisions

          7.1          Adjustments. If the number of shares of Common Stock
outstanding changes by reason of a stock dividend, stock split,
recapitalization, merger, consolidation, combination, exchange of shares or any
other change in the corporate structure or shares of the Company, the number of
Stock Units credited to a Participant's Fee Account and Retirement Account shall
be appropriately adjusted to reflect the number and kind of shares of common
stock, other securities or other consideration that holders of common stock
would receive by reason of the change in corporate structure.

          7.2          Amendment; Termination. The Company reserves the right to
amend the Plan prospectively or retroactively, in whole or in part, or to
terminate the Plan, provided that no change or amendment may be made more than
once every six months and that an amendment or termination may not reduce or
revoke Stock Units accrued and the amounts represented by them promised to be
paid to Participants as of the later of the date of adoption of the amendment or
the effective date of the amendment or termination. Upon termination of the
Plan, the accounts of affected Participants shall be administered and
distributed in accordance with the provisions of the Plan.

          7.3          Rights Not Assignable. Except for designation of a
Beneficiary, Stock Units credited to Participants and amounts represented
thereby promised under the Plan shall not be subject to assignment, conveyance,
transfer, anticipation, pledge, alienation, sale, encumbrance or charge, whether
voluntary or involuntary, by the Participant or any Beneficiary of the
Participant, even if directed under a qualified domestic relations order or
other divorce order. An interest in a Stock Unit or the amount represented
thereby shall not provide collateral or security for a debt of a Participant or
Beneficiary or be subject to garnishment, execution, assignment, levy or to
another form of judicial or administrative process or to the claim of a creditor
of a Participant or Beneficiary, through legal process or otherwise. Any attempt
to anticipate, alienate, sell, transfer, assign, pledge, encumber, charge or to
otherwise dispose of benefits payable, before actual receipt of the benefits, or
a right to receive benefits, shall be void and shall not be recognized.

          7.4          Unsecured Creditor Status. A Participant shall be an
unsecured general creditor of the Company as to the payment of any benefit under
the Plan. The right of any Participant or Beneficiary to be paid the amount
promised in the Plan shall be no greater than the right of any other general,
unsecured creditor of the Company.


-14-

--------------------------------------------------------------------------------


          7.5          No Trust or Fiduciary Relationship. Nothing contained in
the Plan shall be deemed to create a trust or fiduciary relationship of any kind
for the benefit of any Participant or Beneficiary.

          7.6          Construction. The singular includes the plural, and the
plural includes the singular, unless the context clearly indicates the contrary.
Capitalized terms (except those at the beginning of a sentence or part of a
heading) have the meaning specified in the Plan. If a capitalized term is not
defined in the Plan, the term shall have the general, accepted meaning of the
term.

          7.7          Disputes. In the event that a dispute arises regarding
the eligibility to participate in the Plan or any other matter relating to Plan
participation, such dispute shall be made to the Committee. The determination by
the Committee with respect to such disputes shall be final and binding on all
parties. In the event that a dispute arises regarding the amount of any benefit
payment under the Plan that is not related to Participant eligibility disputes,
the Committee may appoint a qualified independent certified public accountant to
determine the amount of payment and such determination shall be final and
binding on all parties.

          7.8          Unfunded Plan. This shall be an unfunded plan within the
meaning of the Internal Revenue Code of 1986, as amended. Benefits provided in
the Plan constitute only an unsecured contractual promise to pay in accordance
with the terms of the Plan by the Company.

          7.9          Self-Employment Taxes. To the extent that amounts paid or
deferred under the Plan are deemed to be net earnings from self-employment, each
Outside Director shall be responsible for any taxes payable under federal, state
or local law.

          7.10          Right of Company to Replace Directors. Neither the
action of the Company in establishing the Plan, nor any provision of the Plan,
shall be construed as giving any Outside Director the right to be retained as a
director, or any right to any payment whatsoever except to the extent of the
benefits provided for by the Plan. The Company expressly reserves the right at
any time to replace or fail to renominate any Outside Director without any
liability for any claim against the Company for any payment whatsoever except to
the extent provided for in the Plan. The Company has no obligation to create any
other or subsequent deferred compensation plan for directors.


-15-

--------------------------------------------------------------------------------


          7.11          Governing Law; Severability. The Plan shall be
construed, regulated and administered under the laws of the State of Michigan.
If any provisions of the Plan shall be held invalid or unenforceable for any
reason, such invalidity or unenforceability shall not affect the remaining
provisions of the Plan, and the Plan shall be deemed to be modified to the least
extent possible to make it valid and enforceable in its entirety.

          7.12          Trust Fund. The Company shall be responsible for the
payment of all benefits provided under the Plan. At its discretion, the Company
may establish one or more trust, with such trustees as the Board or the
Committee may approve, for the purpose of providing for the payment of such
benefits. Such trust or trusts may be irrevocable, but the assets thereof shall
be subject to the claims of the Company's creditors. To the extent any benefits
provided under the Plan are actually paid from any such trust, the Company shall
have no further obligation with respect thereto, but to the extent not so paid,
such benefits shall remain the obligation of, and shall be paid by, the Company.























-16-

--------------------------------------------------------------------------------


SCHEDULE A

PRESENT VALUE OF EXPECTED BENEFIT UNDER
DIRECTOR RETIREMENT PLAN

 

Name

 

Present Value of Benefit

             

Mr. Carroll

 

$

96,225

   

Mr. Grimoldi

   

45,707

   

Mr. Kollat

   

56,004

   

Mr. Matthews

   

56,004

   

Mr. Mehney

   

52,347

   

Mr. Parini

   

89,971

   

Ms. Parker

   

68,608

   

Ms. Sanders

   

34,833

 

Notes

(1)

The assumed retirement age is the later of current age or age 65.

   

(2)

The annual director's benefit is 80% of the final annual retainer, because all
directors will have 10 years of total service at assumed retirement age. The
benefit amount is assumed to be $12,800 (80% of $16,000).

   

(3)

The value of the benefit at retirement age is the annual benefit multiplied by a
10-year annuity certain factor, with the first payment assumed at retirement age
and annually thereafter. The factor at 7.0% interest is 7.51523.

   

(4)

The value of the benefit at current age discounts the value at retirement age,
at 7.0% interest, for the number of years between current age and assumed
retirement age.















--------------------------------------------------------------------------------
